77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.George DEEDS, Warden, Keen Mountain Correctional Center;Margaret Watkins;  Glen E. Conrad;  Alan Katz;Pamela Anne Sargent;  D.A. Braxton,Defendants-Appellees.Frank Ervin Altizer, Jr., Plaintiff-Appellant,v.Ron ANGELONE;  Supervisor Spradlin;  Counselor Vass;Sergeant Payne;  Edward C. Morris;  Gene M.Johnson;  Richard A. Young;  Lonnie M.Saunders;  Y. Elswick,Defendants-Appellees.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.Ron ANGELONE;  Gene M. Johnson;  Richard A. Young;  GeorgeDeeds;  D.A. Braxton;  Margret Watkins;  Mike Spradling;James W. Coffee;  Julie Hall;  Alan Katz;  Pamela AnneSargent;  Mary E. Shea, Esquire;  T.P. Kagey;  Glen E.Conrad, Defendants-Appellees.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.R.A. YOUNG;  George Deeds;  D.A. Braxton;  R.C. Methena,Defendants-Appellees.Frank Ervin ALTIZER, Jr., Plaintiff-Appellant,v.Ronald J. ANGELONE;  Alan Katz;  Pamela Anne Sargent;  T.P.Kagey;  Cassandra Hariston;  George Deeds;  D.A. Braxton;Margaret Watkins;  Gene M. Johnson;  Richard A. Young;Patrick J. Curney;  Y. Elswick;  P.J. Rich;  Susan Cox;Wanda Barton;  J.W. Baker;  Glen E. Conrad, Defendants-Appellees.
Nos. 95-7781, 95-7784, 95-7782, 95-7785, 95-7783, 95-7788.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 26, 1996.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, District Judge.  (CA-95-1069-R, CA-95-1070-R, CA-95-1071-R, CA-95-1072-R, CA-95-1073-R)
W.D.Va.
AFFIRMED.
Frank Ervin Altizer, Jr., Appellant Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaints.   We have reviewed the records and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Altizer v. Deeds, No. CA-95-1069-R;  Altizer v. Angelone, Nos.  CA-95-1070-R;  CA-95-1071-R;  CA-95-1073-R;  Altizer v. Young, No. CA-95-1072-R (W.D.Va. Oct. 6 & 10, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED